 Case 8:20-cv-01967-JVS-KES Document 11 Filed 11/10/20 Page 1 of 1 Page ID #:561




 1                                                                              JS-6
 2
                                 UNITED STATES DISTRICT COURT
 3
                                CENTRAL DISTRICT OF CALIFORNIA
 4
 5
 6
 7
 8
     ST. JOSEPH HOSPITAL OF ORANGE; and               Case No: 8:20-cv-01967 JVS (KESx)
 9   ST. JUDE HOSPITAL dba ST. JUDE
     MEDICAL CENTER,
10                                                  ORDER ON STIPULATION TO REMAND
                  Plaintiffs,
11
12    vs.

13   FISHER PRINTING, INC.; and DOES 1
     through 25, inclusive,
14
                  Defendants.
15
16
17
18
19                                             ORDER
20          On November 9, 2020, the appearing parties to the above referenced action filed a
21   Stipulation to Remand Removed Action. This case is remanded to the Orange County
22   Superior Court.
23          IT IS SO ORDERED.
24
25   DATED: November 10, 2020                       __________________________________
                                                    James V. Selna
26                                                  United States District Judge
27
28

                                                  1
                                    ORDER ON STIPULATION TO REMAND
